Dear Commissioner Fowler:
We are in receipt of your request for an Attorney General's opinion regarding the conduction of absentee voting in person for the gubernatorial general election in November of 1995. The time frame for a registrar of voters to conduct absentee voting in person for the gubernatorial general election in 1995 includes Veterans' Day. Therefore, you have requested an opinion on the following question:
         What is the deadline for absentee voting in person for the 1995 gubernatorial general election if the governor proclaims Friday, November 10, 1995, a state holiday and Veteran's Day is Saturday, November 11, 1995?
LSA-R.S. 18:1309 states that the period for conducting absentee voting in person shall be from twelve days to six days prior to any scheduled election, with the registrar's office open from 8:30 a.m. to 4:30 p.m. Monday through Friday, and from 8:30 a.m. to 12 noon on Saturday. Further, the law states:
       [i]f any holiday provided by law or proclaimed by the governor for state departments falls during the period for absentee voting, the office of the registrar shall remain open until 4:30 p.m. on the last day of the period for absentee voting. If the holiday falls on the last day of the period for absentee voting, the registrar shall post a notice to that effect at the entrance to the office of the registrar.
In accordance with LSA-R.S. 1:55, November 11, Veterans' Day shall be a day of public rest and legal holiday, and that state employee shall work on Veterans' Day. Absentee voting in person for the gubernatorial general election is scheduled for November 6-11, 1995, and therefore, Veterans' Day falls on the last day of absentee voting in person. However, if the governor proclaims Friday, November 10, 1995 a state holiday in observance of Veterans' Day, then the holiday falls within the time period for absentee voting.
It is the opinion of this office that the registrar's office shall remain open until 4:30 p.m. on Saturday, November 11, 1995 in the instance that the governor proclaims Friday, November 10, Honorable Jerry Fowler 1995 a state holiday in observance of Veterans' Day. However, if the governor does not proclaim Friday, November 10, 1995 as a state holiday, then the registrar shall close his office on Saturday, November 11, 1995 and post a notice to that effect at the entrance to his office.
We hope this opinion addresses all of your concerns. If we can be of further assistance, please advise.
Yours very truly,
                     ____________________________ RICHARD P. IEYOUB ATTORNEY GENERAL
RPI/ARL
cc: Secretary of State's Office